COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Rocky James Annis v. The State of Texas

Appellate case number:      01-19-00385-CR

Trial court case number:    83768-CR

Trial court:                23rd District Court of Brazoria County

       Appellant, Rocky James Annis, filed a pro se notice of appeal of the trial court’s
order of temporary commitment. The trial court appointed appellate counsel, who filed a
brief concluding that this appeal was frivolous. See Anders v. California, 386 U.S. 738,
744 (1967). We dismissed the appeal for lack of jurisdiction. See Annis v. State, No.
01-19-00385-CR, 2019 WL 3819553 (Tex. App.—Houston [1st Dist.] Aug. 15, 2019, no
pet. h.) (mem. op., not designated for publication). Appellant has filed a motion for
access to the appellate record. We grant the motion.
        We order the trial court clerk, no later than 10 days from the date of this order,
to provide a copy of the record, including the clerk’s record, the reporter’s record, and
any supplemental records, to the appellant. The trial court clerk shall further certify to
this Court, within 15 days of the date of this order, the date upon which delivery of the
record to the appellant is made.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss_______________________________
                    Acting individually  Acting for the Court

Date: __August 29, 2019___